Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 1 of 7 PageID #: 24



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
LINDA A. BECKMAN,

                             Plaintiff,
                                                     MEMORANDUM & ORDER
              -against-                              21-CV-4373(JS)(AKT)

JAMES PENA AYAN GROUP, INC.;
FABIOLA C. MULLER,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Linda A. Beckman, pro se
                    865 Old Country Road Suite 234
                    Riverhead, New York 11901

For Defendants:              No appearance.

SEYBERT, District Judge:

              On    August    3,   2021,   Linda    A.    Beckman   (“Plaintiff”),

proceeding pro se, filed a Complaint in this Court but did not

remit the filing fee or file an application to proceed in forma

pauperis. 1        (See Compl., ECF No. 1.)              By Notice of Deficiency

dated August 4, 2021, Plaintiff was instructed to either remit the

$402.00 filing fee or file the enclosed application to proceed in

forma pauperis within fourteen (14) days in order for her case to

proceed.      (See Notice, ECF No. 2.)             The Notice warned Plaintiff

that the Complaint may be dismissed for failure to prosecute if




1 Plaintiff annexed a one-page “Motion Request to Continue this
Civil Action Under Poor Person Status” to her Complaint. However,
this submission does not include sufficient information for the
Court to assess her qualification to proceed in forma pauperis.
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 2 of 7 PageID #: 25



she did not timely comply.      (See id.)

           Although Plaintiff has not responded to the Notice, the

Court has reviewed her Complaint and finds that the Court lacks

subject    matter     jurisdiction      to     adjudicate         her    claims.

Accordingly,   the    Complaint    is   sua    sponte     DISMISSED      WITHOUT

PREJUDICE pursuant to Federal Rule of Civil Procedure 12(h)(3) for

lack of subject matter jurisdiction.          The Court directs the Clerk

of the Court to enter judgment accordingly, mark this case CLOSED,

and mail a copy of this Order to the pro se Plaintiff at her

address of record.

                               BACKGROUND 2

           Plaintiff’s    Complaint     is    submitted      on   the    Court’s

general complaint form and is brief.          Plaintiff alleges that she

resides in Riverhead, New York.              (Compl. ¶ I.A.)            Plaintiff

further alleges that defendant James Peng is also located in

Riverhead, New York, and that defendant Ayan Group, Inc. has its

principal place of business in New York.          (Id. ¶¶ I.B, II.B.2.a-

b.)   The other defendant, Fabiola C. Muller, is alleged to reside

in Center Moriches, New York.      (Id. ¶ I.B.)     Plaintiff has checked

the box on the form Complaint to allege the basis of this Court’s

subject   matter    jurisdiction   is   diversity       of   citizenship     and


2 Excerpts from the Complaint are reproduced here exactly as they
appear in the original.     Errors in spelling, punctuation, and
grammar have not been corrected or noted.
                                 2
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 3 of 7 PageID #: 26



alleges that the amount in controversy is $11,000.00.          (Id. ¶¶ II,

II.B.3.)   However, in the space on the form that calls for the

“specific federal statutes, federal treaties, and/or provisions of

the United States Constitution that are at issue in this case,”

Plaintiff wrote: “Liability respondent: Emotional distress against

defendants.”   (Id. ¶ II.A.)

           Plaintiff has annexed a single, handwritten page to her

Complaint entitled “Statement of Claim” that alleges the following

it its entirety:

     Failure to train or supervise or discipline:
     Fabiola Muller did harass and threaten Plaintiff: Linda
     Beckman by banging on her door telling her to get out
     you have not paid your rent: dated 9-11-2020 and yelling
     and screaming at Plaintiff. About 5:00 p.m. on 9-16-
     2020 defendant again banging on Plaintiff’s door with
     her co-worker yelling and screaming at Plaintiff Linda
     Beckman about a bill time about 5:00 p.m. So be that
     as it may: when did a supervisor of house cleaning become
     a respondent “superior”.

(Statement of Claim, ECF No. 1-1, attached to Compl.)              Notably,

the bottom of the page reads: “Represented by Brontie O’Neal” 3 and

is then signed “Linda Beckman.”       (See id.)

                                DISCUSSION

I.   Subject Matter Jurisdiction

           Notwithstanding the liberal pleading standard afforded

pro se litigants, federal district courts are courts of limited


3 Brontie O’Neal, a frequent pro se Plaintiff in this Court, is
not a lawyer and thus cannot represent Ms. Beckman.
                                3
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 4 of 7 PageID #: 27



jurisdiction and may not preside over cases if they lack subject

matter    jurisdiction.        Lyndonville     Sav.   Bank   &    Trust    Co.   v.

Lussier, 211 F.3d 697, 700-01 (2d Cir. 2000).                    Unlike lack of

personal jurisdiction, lack of subject matter jurisdiction cannot

be waived and may be raised at any time by a party or by the Court

sua sponte.    Id.    “If subject matter jurisdiction is lacking, the

action must be dismissed.”         Id. at 700-01; see also FED. R. CIV.

P. 12(h)(3).

            The    basic      statutory      grants    of    subject       matter

jurisdiction are embodied in 28 U.S.C. §§ 1331 and 1332.                  Arbaugh

v. Y & H Corp., 546 U.S. 500, 513 (2006).             Section 1331 provides

federal    question        jurisdiction     and    Section       1332     provides

jurisdiction based on diversity of citizenship.              Id.    A plaintiff

properly invokes Section 1332 jurisdiction when he presents a claim

between parties of complete diverse citizenship and the amount in

controversy exceeds $75,000.          Id.      Subject matter jurisdiction

may be established pursuant to Section 1331 where a claim arises

under the “Constitution, laws or treaties of the United States.”

28   U.S.C.    §   1331.      “A   plaintiff      properly   invokes      §   1331

jurisdiction when he pleads a colorable claim ‘arising under’ the

Constitution or laws of the United States.”             Arbaugh, 546 U.S. at

513 (citation omitted).        A claim alleging federal question subject

matter jurisdiction “may be dismissed for want of subject matter


                                       4
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 5 of 7 PageID #: 28



jurisdiction if it is not colorable, i.e., if it is ‘immaterial

and made solely for the purpose of obtaining jurisdiction’ or is

‘wholly insubstantial and frivolous.’”           Id. at 513 n.10 (citation

omitted).

             Here, although Plaintiff seeks to invoke this Court’s

jurisdiction based on diversity of citizenship, she alleges that

all of the parties are citizens of New York.               Thus, this case

lacks complete diversity between parties as the Defendants are

expressly alleged to be citizens of New York, the same state as

Plaintiff.     Moreover, Plaintiff does not allege that the amount

in   controversy    exceeds    the   sum    or     value   of   $75,000.00.

Accordingly, Plaintiff has not established this Court’s subject

matter jurisdiction pursuant to 28 U.S.C. § 1332.

             In an abundance of caution and in light of her pro se

status, the Court has also considered whether this Court’s federal

question subject matter jurisdiction may be invoked.              Plaintiff

does not allege that her claims arise under any federal laws, and

the Court is unable to discern from the Complaint any legal theory

that would provide relief to Plaintiff under federal law.           Rather,

liberally construing the Complaint, it appears that Plaintiff

seeks to pursue state law tort claims.        Accordingly, Plaintiff has

failed to properly invoke this Court’s federal question subject

matter jurisdiction.


                                     5
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 6 of 7 PageID #: 29



            Although      courts    hold    pro   se   complaints   “to   less

stringent standards than formal pleadings drafted by lawyers,”

Hughes v. Rowe, 449 U.S. 5, 9 (1980), pro se litigants still must

establish subject matter jurisdiction to avoid dismissal.                 See,

e.g., Rene v. Citibank N.A., 32 F. Supp. 2d 539, 541-42 (E.D.N.Y.

1999) (dismissing pro se complaint for lack of subject matter

jurisdiction).      Accordingly, Plaintiff’s Complaint is DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure

12(h)(3).    Plaintiff may pursue any state law claims she may have

against Defendants in state court.

II.   Leave to Amend

            Given   the    Second    Circuit’s    guidance   that   a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.            Because the Court lack’s subject

matter jurisdiction, however, leave to amend the Complaint is

DENIED.

                                    CONCLUSION

            For the reasons set forth above, Plaintiff’s Complaint

is sua sponte DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii); and FED. R. CIV. P. 12(h)(3).

            The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)


                                        6
Case 2:21-cv-04373-JS-AKT Document 5 Filed 08/20/21 Page 7 of 7 PageID #: 30



that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45 (1962).

           The Clerk of the Court is directed to mail a copy of

this Memorandum & Order to the Plaintiff and to mark this case

CLOSED.

                                         SO ORDERED.



                                         /s/ JOANNA SEYBERT_________
                                         Joanna Seybert, U.S.D.J.

Dated: August 20 , 2021
       Central Islip, New York




                                     7
